Foster, J.
Some of the questions raised on this motion resolve themselves rather into questions of fact than questions of law, and so of course cannot be reviewed by this court.
There is an item in the plaintiff’s bill of particulars, evidence to support which, though objected to, was received by the court, which we think clearly inadmissible. We allude to the item, “ general loss of labor, &c., $150.” It is certainly not easy to understand an item so vague and indefinite as this, and quite impossible so to understand it as to make the claim admissible under this declaration. If the plaintiff was delayed, compelled to lose time in the performance of work which he had contracted to do for the defendants, by any acts or omissions for the doing or not doing of which they were responsible, no doubt there should be, and there is, a remedy-. But it is not attainable in the mode here chosen. The declaration is not adapted to such a claim. It makes no intimation that one of such a character will be introduced, *549and so affords no oppportiinity to the other party to prepare a defence.
The correctness of the rulings of the court on some other points is not wholly free from doubt; but if the plaintiff will remit the amount allowed on this item, $150, the motion for a new trial is denied; if this amount is not remitted, the men tion for a new trial is granted.
In this opinion the other judges concurred.